Citation Nr: 0110612	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty September 1968 to September 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO decision which, in 
part, denied service connection for PTSD (however, as noted 
in the statement of the case, the issue is whether new and 
material evidence had been submitted to reopen a previously 
denied claim for service connection for PTSD).  The veteran 
also appeals an October 1999 RO decision which denied an 
increased (compensable) rating for service-connected 
bilateral hearing loss.


FINDINGS OF FACT

1.  The RO last denied service connection for PTSD in June 
1995, and the veteran did not perfect an appeal of that 
determination.  Evidence received since that RO determination 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  Bilateral hearing loss is currently manifested by 
auditory acuity level III in the right ear and auditory 
acuity level II in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, and the June 
1995 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from September 
1968 to September 1970.  His service personnel records show 
he served in Vietnam from April 1969 to April 1970, and his 
military occupational specialty was that of a chemical 
equipment repairman.  He was awarded no decorations evincing 
participation in combat.  The service records do not 
otherwise show he participated in combat, and he has 
submitted no independent evidence to show he participated in 
combat.  His July 1970 examination for service separation 
showed a normal psychiatric system, and he had some high 
frequency hearing loss.

The veteran filed for service connection for bilateral 
hearing loss in June 1972.

In March 1973, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating; 
that noncompensable rating has remained in effect ever since.  
Service connection is also in effect for tinnitus, which is 
rated 10 percent disabling.

VA medical records in 1983 and 1984 note various psychiatric 
diagnoses such as a dysthymic disorder/depression, anxiety 
disorder, alcohol abuse, and a personality disorder.  
Psychosocial stressors were noted to be marital separation 
and unemployment.  

The veteran filed his initial claim for service connection 
for PTSD in May 1984.  He submitted several letters from 
friends and relatives who generally related that he returned 
from service with a changed personality.

Various psychiatric diagnoses, including a personality 
disorder and alcoholism, were noted in subsequent medical 
records from the 1980s.

On a March 1990 VA psychiatric examination to determine 
whether the veteran had PTSD, the veteran described one 
stressful event in service when a fellow soldier accidentally 
discharged his rifle near the veteran.  The examiner said the 
one clear diagnosis was a panic disorder, and reported that 
there were also elements of a personality disorder, paranoid, 
passive aggressive, etc. and an outside chance of a very mild 
chronic paranoid disorder of greater severity than a 
personality disorder.  The examiner stated that memory 
problems, mentioned in the history and appearing as vague 
recollections of biographical events, were far more likely to 
be due to chronic alcoholism than concussion from the claimed 
accidental firing of a rifle in 1969.

In May 1990, the RO denied service connection for PTSD.  The 
veteran initiated an appeal by filing a notice of 
disagreement in June 1990.  After a statement of the case was 
issued to him in July 1990, he responded in August 1990 that 
he was not appealing the claim with regard to a psychiatric 
disorder, but seeking additional benefits for his hearing 
problems and physical conditions.

Additional VA treatment records, dated into 1993, primarily 
note physical ailments.

In May 1993, the veteran again claimed service connection for 
PTSD.  He submitted a statement claiming his stressors were 3 
men committing suicide in Vietnam, the accidental discharge 
of a weapon that left him temporarily deaf, being exposed to 
sniper fire while on convoy duty, and seeing images of dead 
people.

On a July 1993 VA psychiatric examination to determine 
whether the veteran had PTSD, the examiner noted that the 
veteran had witnessed many gory and graphic incidents from 
both sides during the Vietnam war; it was reported that he 
observed his buddies being killed with some committing 
suicide as well as undue violence and horror.  The diagnosis 
was PTSD.

In June 1995, the RO denied service connection for PTSD, on 
the basis that there were no corroboration of stressors to 
support a diagnosis of PTSD.  In June 1995, the veteran filed 
a notice of disagreement with the RO decision.  In August 
1995, the RO issued a statement of the case on the issue of 
service connection for PTSD (as well as other issues).  In 
September 1995, the veteran requested additional time to file 
an appeal.  The RO informed him in October 1995 that he had 
until June 1996 to complete his appeal.  The veteran did not 
perfect an appeal by filing a timely substantive appeal.

Subsequently received medical records from the 1990s show 
various psychiatric diagnoses, and at times there was an 
impression of PTSD.

In April 1999, the veteran applied to reopen his claim for 
service connection for PTSD, and filed for an increased 
rating for his service-connected hearing loss. 

The veteran underwent a VA audiology examination in July 
1999.  During the examination, he reported that his hearing 
was getting worse and that he had difficulty hearing voices 
and high-pitched tones.  Audiological studies showed the 
veteran had pure tone thresholds in the right ear of 45, 50, 
75, and 80 decibels at 1000, 2000, 3000, and 4000, hertz, 
respectively; the average decibel threshold for these 
frequencies was 62.  Pure tone thresholds in the left ear 
were 45, 40, 60, and 80 decibels at 1000, 2000, 3000, and 
4000 hertz, respectively; the average decibel threshold for 
these frequencies was 56.  Speech recognition was 84 percent 
bilaterally.  The diagnosis was mild to severe sensorineural 
hearing impairment, bilaterally.

Continuing VA treatment records, from 1999 and 2000, show 
treatment for physical disorders, primarily coronary artery 
disease, as well as a mental disorder.  Among psychiatric 
diagnoses were PTSD, dysthymic disorder/depression, and 
personality disorder.  

II.  Analysis

A.  New and material evidence to reopen a claim for service 
connection for PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and now provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).]

The RO last denied the veteran's claim for service connection 
for PTSD in June 1995, and the veteran did not complete his 
appeal after the RO issued a statement of the case.  Thus, 
that decision is final, with the exception that the claim may 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied service connection for PTSD in June 1995, 
it considered service medical records, which were negative 
for any psychiatric pathology.  Post-service medical evidence 
showed various psychiatric diagnoses beginning in the 1980s, 
many years after service; such diagnoses included alcoholism, 
personality disorder, anxiety, and depression, as well as 
PTSD.  There was no evidence to suggest that he engaged in 
combat.  The RO denied the claim in June 1995 on the basis 
that there was no verified service stressor.

Evidence submitted since the June 1995 RO decision includes 
records of subsequent psychiatric treatment, and these 
records contain notations of PTSD as well as other 
psychiatric disorders.  Such records are cumulative or 
redundant of medical records considered by the RO when it 
denied the claim in 1995; such is not new evidence.  Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999). 

Since the June 1995 RO decision, there has been no additional 
evidence to establish a service stressor for PTSD.  Given 
that the June 1995 RO denial of the claim was based on the 
absence of a service stressor, for additional evidence to be 
material it would have to bear on the stressor element.  The 
existence of a valid service stressor is a question of fact 
for VA adjudicators to decide.  When a veteran did not engage 
in combat with the enemy, alleged stressors must be 
corroborated by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet.App. 128 (1997).  Again, since the June 1995 RO 
decision, the veteran has submitted no new and material 
evidence pertaining to the stressor element of service 
connection for PTSD, nor has he provided additional 
information which might permit stressor verification through 
the service department.

The Board concludes that new and material evidence has not 
been submitted since the June 1995 RO decision that denied 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the June 1995 RO decision remains final.

B.  Increased rating for bilateral hearing loss 

With respect to the claim for an increased (compensable) 
rating for bilateral hearing loss, the Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist.  Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, 114 Stat. 2096 (2000), including new 38 
U.S.C.A. § 5103A.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 2000).  This basic method for evaluating hearing 
loss remains the same despite some revisions, effective on 
June 10, 1999, to the regulations for rating hearing loss.  
The revised regulations includes a special method for rating 
exceptional patterns of hearing impairment, as defined by 38 
C.F.R. § 4.86 (2000), but such is inapplicable to the present 
case since the veteran's audiometric test results do not show 
such an exceptional pattern of hearing impairment as defined 
by the regulation.

There is only one recent audiological examination report that 
includes information to evaluate the veteran's bilateral 
hearing loss.  The July 1999 VA audiometric test results (the 
average decibel thresholds at the four frequencies and speech 
discrimination scores for both ears) correlate to auditory 
acuity numeric designation III in the right ear and auditory 
acuity numeric designation II in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  These numeric designations in combination 
correspond to a noncompensable rating.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating.  However, the assignment 
of a disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The application of the rating schedule to 
the test results clearly demonstrates that a noncompensable 
rating is warranted for bilateral hearing loss.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a higher rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The application to reopen the claim for service connection 
for PTSD is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 



